State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: June 16, 2016                     520677
________________________________

In the Matter of the Claim of
   HUGO CORONEL,
                    Appellant.
                                            MEMORANDUM AND ORDER
COMMISSIONER OF LABOR,
                    Respondent.
________________________________


Calendar Date:   May 3, 2016

Before:   Peters, P.J., McCarthy, Egan Jr., Lynch and Clark, JJ.

                               __________


      Hugo Coronel, Ridgefield Park, New Jersey, appellant
pro se.

      Eric T. Schneiderman, Attorney General, New York City
(Linda D. Joseph of counsel), for respondent.

                               __________


      Appeal from a decision of the Unemployment Insurance Appeal
Board, filed December 10, 2014, which disqualified claimant from
receiving unemployment insurance benefits because he voluntarily
left his employment without good cause.

      Claimant worked for a manufacturing company for
approximately two months. He had attendance problems and failed
to report to work after December 12, 2013. According to
claimant, he stopped working because he had to report to jail
following his conviction of driving with a suspended license.
The Department of Labor found that claimant was disqualified from
receiving unemployment insurance benefits because he voluntarily
left his job without good cause. This determination was upheld
by an Administrative Law Judge following a hearing and later by
the Unemployment Insurance Appeal Board. Claimant appeals.
                              -2-                  520677

      We affirm. "A claimant who is absent from work due to
incarceration has been held disqualified from receiving
unemployment insurance benefits" (Matter of Richardson
[Commissioner of Labor], 30 AD3d 870, 871 [2006] [citations
omitted]; see Matter of Turlev [American Axle & Mfg.–Commissioner
of Labor], 296 AD2d 763, 764 [2002]). Inasmuch as claimant
admitted that his incarceration prevented him from continuing to
work for the manufacturing company, substantial evidence supports
the Board's decision.

      Peters, P.J., McCarthy, Egan Jr., Lynch and Clark, JJ.,
concur.



     ORDERED that the decision is affirmed, without costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court